NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted December 19, 2019 *
                             Decided December 19, 2019

                                        Before

                        JOEL M. FLAUM, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge


No. 19-2152

CHRISTOPHER E. WASHINGTON,                     Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Indiana,
                                               Fort Wayne Division.

      v.                                       No. 1:19-CV-97-HAB

ANDREW M. SAUL, Commissioner of                Holly A. Brady,
Social Security,                               Judge.
       Defendant-Appellee.

                                      ORDER

       Christopher Washington alleges that the Social Security Administration wrongly
decided to recover overpayments of social security disability benefits made to him in
prison. The district court entered judgment for the Administration. It correctly ruled
that Washington failed to exhaust administrative review of that decision, so we affirm.


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2152                                                                          Page 2

        Washington received three social security disability payments while he was
incarcerated in 2016, totaling over $3,000. When the Administration notified
Washington that it considered this an overpayment, it told him that he could request
reconsideration of its decision, or seek a full waiver of its plan to collect repayment. The
Administration can waive collection of an overpayment for “any person who is without
fault” if recovery of the overpayment “would defeat the purpose” of the Act “or would
be against equity and good conscience.” 42 U.S.C. § 404(b)(1).

       Washington sought a waiver. After first asking the Administration to withhold a
small part of his monthly payments until he repaid his debt, he requested a full waiver.
He argued that he was not at fault because he thought that the Administration would
not pay him while he was in prison; also, he said that he could not afford to return the
overpayment. The Administration denied Washington’s waiver request. It invited him
to seek review of the waiver decision at a personal conference. Washington says that he
later participated in that conference by phone, but the waiver denial did not change.
According to an unrebutted affidavit from the Administration, nothing in its records
suggests that “Washington … otherwise pursued an appeal after the waiver denial.”
Following that denial, the Administration prepared to collect his overpayment balance.
Washington asked the Administration instead to withhold $100 each month from his
payments beginning in December 2017, until he paid off the overpayment balance. The
Administration granted that request.

       A year later Washington filed an internal complaint with the Administration,
accusing it of discriminating against him by collecting the overpayment. The
Administration denied the complaint because Washington did not allege discrimination
based on membership in a protected class or retaliation against a protected act.

        Washington then filed this suit, invoking Title II of the Social Security Act and
state law to challenge the denial of his waiver request and to obtain damages for the
allegedly discriminatory collection of the overpayment. The Administration moved to
dismiss the complaint under Rule 12(b)(1) and 12(b)(6) and in the alternative sought
summary judgment for failure to exhaust administrative remedies. Washington filed a
response, a proposed amended complaint, and a motion for sanctions that accused the
Administration of lying when it asserted that he had failed to exhaust. In these filings
he argued that the letter denying his internal complaint about discrimination showed
that he had exhausted his administrative remedies.

      The district court deemed Washington’s proposed amended complaint the
operative pleading and entered judgment for the Administration. Regarding the
No. 19-2152                                                                          Page 3

challenge to the waiver denial, it reasoned that Washington did not rebut the evidence
that he failed to complete the administrative review process. (The court therefore
denied his motion for sanctions as moot.) It also dismissed Washington’s claim for
damages based on alleged discrimination, because such a claim could be based only on
the Federal Tort Claims Act, 28 U.S.C. §§ 2671–2680, and Washington did not comply
with its administrative requirements. (He does not challenge this latter ruling on
appeal).

        After Washington timely appealed, the district court denied his request to
proceed in forma pauperis, finding that the appeal was not taken in good faith. The
court accepted Washington’s assertion that he had participated in the personal
conference by phone but ruled that he still had not exhausted the process. Washington
did not renew with this court his request to proceed without prepayment of the filing
fee. Instead he asked the district court to reconsider its denial, but he paid the appellate
filing fee anyway before the court ruled.

        We construe Washington’s pro se appellate filings liberally, and we understand
him to argue that he exhausted administrative remedies for his waiver request. Federal
courts may review only “final” decisions of the Social Security Administration made
after a “hearing.” See 42 U.S.C. § 405(g); Mathews v. Eldridge, 424 U.S. 319, 328–29 (1976).
For a decision to be “final” under Title II of the Social Security Act, the claimant must
complete a multi-step administrative review process. See 20 C.F.R. § 404.900; see also
Smith v. Berryhill, 139 S. Ct. 1765, 1772 (2019); Sims v. Apfel, 530 U.S. 103, 107 (2000).
Those steps include: (1) the initial waiver request, 20 C.F.R. § 404.506(b)–(c); (2) an
opportunity for reconsideration at a personal conference, id. § 404.506(c)–(h); (3) a
hearing before an administrative law judge, id. § 404.930(a)(6); and (4) review by the
Appeals Council, id. § 404.967. These steps apply to decisions about collections of
overpayments. See 20 C.F.R. § 404.902(j)–(k).

       The district court correctly ruled that Washington did not fully exhaust his
administrative remedies for his waiver request. We will assume that the Administration
bears the burden of proving a defense of failure to exhaust. It satisfied its burden with
its unrebutted evidence that, after the personal conference resulted in no waiver,
Washington did not request a hearing before an ALJ or review before the Appeals
Council. His evidence on exhaustion shows only that he made a waiver request and
participated in a personal conference; thus, he did not complete the final two steps. His
reply—that the letter he received from the Administration denying his internal
complaint of discrimination shows that he fully exhausted—is unavailing. That letter
No. 19-2152                                                                         Page 4

does not mention any request for review or decision by an ALJ or the Appeals Council.
The lack of any rebuttal to the Administration’s evidence that Washington did not
complete the final two steps of exhaustion precludes judicial review of his claim.
See Sims, 530 U.S. at 107; 20 C.F.R. § 404.900(b). Further, because Washington furnished
no evidence that the exhaustion defense is a “lie,” the district court justifiably denied
his motion for sanctions as moot.

       We may quickly dispatch Washington’s final two arguments. First, he argues
unpersuasively that the district court improperly denied him the chance to amend his
complaint. The court specifically treated Washington’s amended complaint as the
operative pleading before it entered judgment. Second, Washington contests the district
court’s denial of his request to appeal in forma pauperis. Washington forfeited his right
to challenge that decision, however, when he paid the appellate filing fee and did not
renew his motion with this court. See Walker v. O'Brien, 216 F.3d 626, 631 (7th Cir. 2000).

       We have considered Washington’s remaining arguments, and none has merit.

                                                                               AFFIRMED